DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC § 102 have been considered but are moot in light of new grounds of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, 13-18, 20  is/are rejected under 35 U.S.C. 35 USC § 103 as being unpatentable over Kriveshko ( US Pub 20070171220)  in view of Ernst ( US 2002/0143276 )
Regarding claim 1, Kriveshko teaches a method comprising: 
receiving, by a processing device, a first plurality of intraoral images of a first portion of a three- dimensional object, the first plurality of intraoral images corresponding to an intraoral scan of the three-dimensional intraoral object during a current patient visit (202, 204 in Fig. 2; [0016], dental arch); 
identifying a pre-existing model that corresponds to the three-dimensional object (210 in Fig. 2); 
registering a first image of the first plurality of images to a first portion of the pre- existing model (212 in Fig. 2); and 
registering a second image of the first plurality of images of intraoral images to a second portion of the pre-existing model (212 in Fig. 2, different scan images inherently include different part of the object and will register to different template images, or second portion).

However, Ernst teaches the pre-existing model based on intraoral data ([00163], dentist may maintain a history of three-dimensional representations of dentition and surrounding soft tissue for each dental patient) of the three-dimensional object captured during a previous patient visit ([00163], combining historical three-dimensional data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kriveshko and Ernst, by substituting the models in Kriveshko with models of history from the patient as taught by Ernst, with motivation  that “the temporary restoration (or a final restoration) may be fabricated, such as at the dental office during the visit, by combining historical three-dimensional data with a three-dimensional representation of the prepared surface”( Ernst, [00163])

 Regarding claim 2, Kriveshko in view of Ernst teaches the method of claim 1, further comprising: 
generating a virtual model of the three-dimensional intraoral object based on the registration of the first intraoral image and the second intraoral image to the pre-existing model (Kriveshko, 216, 218, 228 in Fig. 2; [0070], new or incremental three-dimensional data may be added to the three-dimensional model).

 Regarding claim 3, Kriveshko in view of Ernst teaches the method of claim 1, wherein: registering the first intraoral image of the first plurality of intraoral images using the first portion of the pre-existing model comprises: 
determining first rotations and translations based on the registering the first intraoral image to the first portion of the pre-existing model(Kriveshko, Fig.4-Fig.7; [0094], move the scanner, rotation, a 
registering the second intraoral image of the first plurality of intraoral images using the second portion of the pre-existing model comprises: 
 	determining second rotations and translations based on the registering the second intraoral image to the second portion of the pre-existing model(Kriveshko, Fig.4-Fig.7; [0094], move the scanner, rotation, a newly acquired image set or three-dimensional image should successfully fit to one of the reference frame).
Regarding claim 8, Kriveshko in view of Ernst teaches the method of claim 1, wherein the pre-existing model comprising a three-dimensional model of a dental site that includes an object that corresponds to the three-dimensional intraoral object (Kriveshko, [0016], dental arch).

Regarding claim 9, Kriveshko teaches a method comprising: 
receiving, by a processing device, a plurality of optical images of a first portion of a three- dimensional intraoral object , the plurality of optical images corresponding to an intraoral scan of the three-dimensional intraoral object during a current patient visit (102in Fig. 1); 
identifying a pre-existing model that corresponds to the three-dimensional intraoral object (210 in Fig. 2); 
registering the plurality of optical images together using the pre-existing model (212 in Fig. 2); and
 generating a virtual model of the three-dimensional intraoral object based on registering the plurality of optical images together using the pre-existing model (212 in Fig. 2, different scan images inherently include different part of the object and will register to different template images, or second portion).

However, Ernst teaches the pre-existing model based on intraoral data ([00163], dentist may maintain a history of three-dimensional representations of dentition and surrounding soft tissue for each dental patient) of the three-dimensional object captured during a previous patient visit ([00163], combining historical three-dimensional data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kriveshko and Ernst, by substituting the models in Kriveshko with models of history from the patient as taught by Ernst, with motivation  that “the temporary restoration (or a final restoration) may be fabricated, such as at the dental office during the visit, by combining historical three-dimensional data with a three-dimensional representation of the prepared surface”( Ernst, [00163])


Regarding claim 10, Kriveshko in view of Ernst teaches the method of claim 9, further comprising:
 registering a first optical image of the plurality of optical images to a first portion of the pre-existing model (Kriveshko, 212 in Fig. 2); and 
registering a second optical image of the plurality of optical images to a second portion of the pre- existing model (Kriveshko, 212 in Fig. 2, different scan images inherently include different part of the object and will register to different template images, or second portion).

 Regarding claim 11, Kriveshko in view of Ernst teaches the method of claim 10, wherein: 

determining first rotations and translations based on the registering the first optical image to the first portion of the pre-existing model(Kriveshko, Fig.4-Fig.7; [0094], move the scanner, rotation, a newly acquired image set or three-dimensional image should successfully fit to one of the reference frame); and
 registering the second optical image of the plurality of optical images using the second portion of the pre-existing model comprises: 
determining second rotations and translations based on the registering the second optical image to the second portion of the pre-existing model(Kriveshko, Fig.4-Fig.7; [0094], move the scanner, rotation, a newly acquired image set or three-dimensional image should successfully fit to one of the reference frame).
Claims 13-18 and 20 recite the same subject matter as in claims 1-3 and 8-11, thus also rejected.


Claim 4-7, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriveshko in view of Ernst, further in view of Sachdeva (US20120015316, cited from office actions on parent application 14563714)
 Regarding claim 4, Kriveshko in view of Ernst teaches the method of claim 3
Kriveshko does not expressly teach 
a third intraoral image of a second plurality of intraoral images of the three-dimensional intraoral object; 
a fourth intraoral image of the second plurality of intraoral images.
However, 
Sachdeva teaches 

a fourth intraoral image of the second plurality of intraoral images (564, 566 in Fig. 24; [0224], CBCT scanning showing bones; (564, 566 in Fig. 24; Inherently CBCT scanning has many images, they read on third and fourth images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kriveshko in view of Ernst and Sachdeva, by substituting the template images in Kriveshko with CBCT scan images in Sachdeva, with the motivation “to create an unified three dimensional virtual craniofacial and dentition model of actual, as-is static and functional anatomy of a patient, from data representing facial bone structure” (Sachdeva, Abstract)

 Regarding claim 5, Kriveshko in view of Ernst and Sachdeva teaches the method of claim 4, further comprising: 
stitching the second plurality of intraoral images with the first plurality of intraoral images based on the application of the first and second rotations and translations to the second plurality of intraoral images( Kriveshko, 212 in Fig. 2, and now the template image is substituted with the  CBCT scan from Sachdeva)
 Regarding claim 6, Kriveshko in view of Ernst and Sachdeva teaches the method of claim 5, wherein a virtual model comprises image data from the first plurality of intraoral images and additional image data from the second plurality of intraoral images (Kriveshko, 216, 218, 228 in Fig. 2; [0070], new or incremental three-dimensional data may be added to the three-dimensional model).
 Regarding claim 7, Kriveshko in view of Ernst and Sachdeva teaches the method of claim 4, wherein the first plurality of intraoral images comprise optical images ( Kriveshko, 102 in Fig. 1) of the three-dimensional intraoral object, and wherein the second plurality of intraoral images comprise 
 Regarding claim 12, Kriveshko in view of Ernst and teaches the method of claim 11.
applying the first rotations and translations associated with the first optical image to a first of a plurality of the three-dimensional intraoral object(Kriveshko ,Fig.4-Fig.7; [0094], move the scanner, rotation, a newly acquired image set or three-dimensional image should successfully fit to one of the reference frame); 
applying the second rotations and translations associated with the second optical image to a second ultrasound image of the plurality of images(, Kriveshko ,Fig.4-Fig.7; [0094], move the scanner, rotation, a newly acquired image set or three-dimensional image should successfully fit to one of the reference frame); 
Kriveshko does not expressly teach
A plurality of ultrasound images,
stitching the plurality of ultrasound images with the plurality of optical images based on the application of the first and second rotations and translations to the plurality of ultrasound images.
However, 
Sachdeva teaches a plurality of ultrasound images([0169], the second data set is three-dimensional image information of the patient's teeth, acquired via a suitable scanner 30, such as … digitized X-rays, MRI or ultrasound images, CT scanner, CBCT scanner),
Stitching ([0224], registered) the plurality of ultrasound images ([0224], volume scan data) with the plurality of optical images ([0224], surface scanning data, such as the ones acquired in Kriveshko) based on the application of the first and second rotations and translations to the plurality of ultrasound images.

Claim 19 recites the same subject matter as in claims 4-7, 12, thus also rejected.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661